DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2.	Applicant’s submission filed 06/03/2021 has been entered. Claims 1, 3-11 and 13-33 are pending. Claims 34-36 have previously been withdrawn.

Withdrawn Objections and/or Rejections
3.	Examiner acknowledges the amendments to the claims and the rejections under 112(b) have been withdrawn as they have been overcome. 

Election/Restrictions
4.	Newly submitted claim 10 and its dependents (claims 11, 13-21, 31-33) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 10, as presented in the amended claims filed 06/03/2021, is a combination of claim 1.  
Inventions of claim 1 and 10 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-11, 13-21 and 31-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
5.	Claims 22-30 are objected to because of the following informalities:  
In claims 22 and 26-28, “Sodium Acid” should be removed since an alkali metal cannot create an acid. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

7.	Claims 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As written, claims 23-30 depend from claim 22 and therefore require all of the elements of claim 22. Claims 23-30 imply that the assembly comprises all of the chemical compositions of claim 22 and further the chemical compositions of one of claim 23-30. The specification (¶ 0033-0041) provides separate embodiments for each of the compositions and does not support combining these embodiments in a single medicament pad, as suggested by claims 23-30. 

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
further comprising the compositions of claims 23-30, which is not supported by the specification (see above), or the compositions of claims 23-30 are in place of the composition of claim 22. Claims 23-30 cannot be examined as the new dependency from claim 22 render them unclear and indefinite. 

EXAMINER’S STATEMENT
10.	Examiner notes that if Applicant were to overcome the above rejections to claims 23-30 under 112, by rewriting them in independent form, Applicant will be required to elect a single species from the embodiments. 

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


13.	Claim 1 and 3-9 is rejected under 35 U.S.C. 103 as being unpatentable over Renzin (US 2008/0033384 A1) in view of Seo (US 2008/0312630).
Regarding claim 1, Renzin discloses a thermal pack (pad with exothermic beads and refrigerated inner component material) for the thermal treatment of physical conditions (Figs. 1-4, ¶ 0021), comprising: 
a body (assembly 2), said body being substantially symmetrical about an imaginary longitudinal centerline, the body having a length L, said body comprising: 
a chamber (formed in space between interconnected sheets 6, 8) containing thermal material (inner component 12 of exothermic beads and inner component 10 of refrigerated material) (Figs. 1-4, ¶ 0021); 
a first end; a second end; a middle, located substantially midway between said first end and said second end; a first portion arranged between the first end and the middle; a second portion arranged between the second end and the middle (Fig. 1, Annotated Fig. 1 below);

    PNG
    media_image1.png
    184
    657
    media_image1.png
    Greyscale

Annotated Fig 1: Fig. 1 of Renzin indicating elements of claim 1.


a first side (at edges 4), generally perpendicular to and joining said first and second faces, said first side co-terminus with said imaginary longitudinal centerline; a second side (at edges 4), generally perpendicular to and joining said first and second faces, said second side opposite said first side, and co-terminus with said imaginary longitudinal centerline (Figs. 2-3, ¶ 0021, Annotated Figs. 2-3), since the seams of Renzin attach two parallel sheets, first and second sides are formed as generally perpendicular tangents to the edges (Annotated Figs. 2-3). Renzin further discloses wherein said thermal material (10, 12) in said chamber abuts said first and second sides (Fig. 3, ¶ 0021), since the beads of inner component 12 are enclosed by the edges 4 in the Renzin device; and, 

    PNG
    media_image2.png
    226
    392
    media_image2.png
    Greyscale

Annotated Fig 2: Fig. 3 of Renzin indicating generally perpendicular sides as claimed in claim 1


    PNG
    media_image3.png
    100
    611
    media_image3.png
    Greyscale

Annotated Fig 3: Fig. 2 of Renzin indicating generally perpendicular sides as claimed in claim 1

a first protrusion (formed by inner component 10) extending upwardly from the first surface of the first face and within the first portion (Fig. 3, ¶ 0005, 0021), as Renzin teaches the refrigerated material to be formed with a slight bulge in the middle to obtain intimate contact with the individual’s skin (¶ 0005). Similarly, Renzin further discloses said protrusion comprised of entirely non-planar surfaces, since a bulge is rounded or sloped, wherein the first protrusion further comprises an apex (highest point of the bulge) (Fig. 3, ¶ 0005, 0021).
	Renzin is silent to said protrusion having a length which is no greater than 70% of said length L of said body, as Renzin does not state that the figures are drawn to scale. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the length of the protrusion, the bulge formed by component 10 of the Renzin device, no greater than 70% of the length of the body, as this is a result effective variable to optimize the length of the component to adjust the device to the size of the user, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Doing so would allow for intimate contact with the individual’s skin (as motivated by Renzin ¶ 0005). 

	Seo, however, teaches an attachment (10) for a sanitary pad (100) for treatment of physical conditions in the same field of endeavor and pertinent to the problem of forming a protrusion/fin to align with the anatomy of the user (Seo Figs. 1-2, ¶ 0052, 0058), having a protrusion (fin-like structure 14) comprising an apex (at height H, Seo ¶ 0058). It is also noted that the device shown in Seo Figs. 1-2 is meant to be an extension of a sanitary pad (100), so when the auxiliary appendage (10) is positioned on the pad (100) during use, the apex is located proximate to said first end (Seo Fig. 1). Seo teaches the apex to be in this position to align with and partially fill the crevice between the buttocks of a user to form a barrier and prevent seepage of bodily fluids from a rear end of a sanitary pad (as motivated by Seo ¶ 0009). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the bulge/protrusion of the Renzin device proximate to said first end, as suggested by Seo, to partially fill the crevice between the buttocks of a user to form a barrier and prevent seepage of bodily fluids from a rear end of a sanitary pad.

Regarding claims 3-4, all of the elements of the current invention have been substantially disclosed by Renzin and Seo, as applied above in claim 1, except for the first protrusion comprising a first slope (claim 3) and a second slope (claim 4).
Seo, however, further teaches an attachment (10) having a protrusion (fin-like structure 14) comprising an apex (at height H, Seo ¶ 0058), wherein the first protrusion (14) further comprises a first slope operatively arranged between the first end of the 

    PNG
    media_image4.png
    171
    437
    media_image4.png
    Greyscale

Annotated Fig. 4: Fig. 2 of Seo indicating the first and second slopes of the protrusion.



    PNG
    media_image5.png
    547
    782
    media_image5.png
    Greyscale

Annotated Fig. 5: Fig. 1 of Seo indicating the first and second ends and the location of the claimed portions to better explain the arrangement of the slopes of the protrusion.


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion/bulge of the Renzin/Seo device, to have the shape of the fin-like structure of Seo such that it has a first slope and a second slope, to have an intimate contact with the user according to the preferences of individual users.

Regarding claim 5, all of the elements of the current invention have been substantially disclosed by Renzin and Seo, as applied above in claim 4, except for the first protrusion comprising a third and fourth slope. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of the combination of Renzin and Seo, to have the shape of the fin-like structure of Seo such that it has third and fourth slopes to have an intimate contact with the user according to the preferences of individual users.

Regarding claim 6, all of the elements of the current invention have been substantially disclosed by Renzin and Seo, as applied above in claim 5, except that the first slope is steeper than the second slope. 
Seo further teaches wherein said first slope (between the apex and the first end) is steeper than said second slope (see Annotated Fig. 4 above), as Seo Fig. 2 shows this configuration. Seo teaches the fin to be offered in a variety of different shapes and configurations to suit the preferences of individual users (as motivated by Seo ¶ 0058).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of the 

Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Renzin and Seo, as applied above in claim 5, except that the third and fourth slopes to have substantially similar gradients. 
Seo further teaches wherein said third slope and said fourth slope have substantially similar gradients (Seo Fig. 1, ¶ 0056-0058), as Seo Fig. 1 shows the sides (17, 18) to be substantially symmetrical. Seo teaches the fin to be offered in a variety of different shapes and configurations to suit the preferences of individual users (as motivated by Seo ¶ 0058).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of the combination of Renzin and Seo, to have the shape of the fin-like structure of Seo such that the third and fourth slopes to have substantially similar gradients to have an intimate contact with the user according to the preferences of individual users.

Regarding claims 8-9, all of the elements of the current invention have been substantially disclosed by Renzin and Seo, as applied above in claim 7, except that the third slope is steeper than said second slope (claim 8) and the fourth slope is steeper than said second slope (claim 9). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of the combination of Renzin and Seo, to have the shape of the fin-like structure of Seo such that both the third slope and the fourth slope are steeper than the second slope to have an intimate contact with the user according to the preferences of individual users.

Response to Arguments
14.	Applicant’s arguments, see Remarks, filed 06/03/2021, with respect to the rejection of claim 1 under 35 USC § 103 over Renzin have been fully considered and are persuasive, as it refers to the new limitation.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seo.
Regarding Applicant’s arguments that Renzin does not teach all of the elements of newly amended claim 1, particularly the added limitation “wherein said apex is located proximate to said first end”; Examiner agrees. However, Seo is used to cure the deficiency of Renzin, as Seo teaches a protrusion with an apex biased toward the rear of the article. 
the protrusion of Renzin is not configured “… the to the perineal area closest to the human anus, the shape of protrusion is intended to nestle between the cheeks of the buttocks and extend the heating and cooling capabilities of thermal pack 102 to the anal sphincter for the treatment of hemorrhoids. Alternatively, … protrusion 126 is intended to nestle between the labia majora or labia minora of a female user…”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., intended use limitation recited above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, Renzin teaches a bulge, understood as a protrusion (Protrusion defined by Merriam-Webster as something that protrudes, met by the definition of bulge to jut out), and teaches the bulge to contact the individual’s skin (Renzin ¶ 0005). To perform the intended use if soothing and healing vulvar irritation (Renzin abstract), the skin the bulge is intended to contact would understandably be around the labia majora or labia minora of a female user. The intimate contact of the bulge taught by Renzin is capable of performing the intended use of nestling. 

In response to applicant's arguments to the combination of Renzin and Seo, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, although Seo does not teach a thermal material, Seo remains pertinent to the problem of shaping an article to contact the skin of the user. As explained above, Renzin teaches thermal material abutting the sides of the thermal pack, Seo is not used to teach this feature. 
With respect to Applicant’s arguments that the portions of the Seo article are incorrectly asserted, Examiner respectfully disagrees. Seo is clearly taught as a rear extension of another pad and used in combination with this pad. Under the broadest reasonable interpretation, the pad and the extension are viewed together as the article. 

Claims 10-11, 13-21 and 31-36 have been withdrawn as they are non-elected by original presentation. Applicant’s arguments with respect to these claims have been considered but are moot.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	08/17/2021
/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781